Case 3:20-cv-00043-DPM Document 52 Filed 01/15/21 Page 1lof1

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
NORTHERN DIVISION

ERIC D. WILLIAMS PLAINTIFF
Vv. No. 3:20-cv-43-DPM

STEVE FRANKS, Sheriff, Greene

County; BRENT COX, Administrator,

Greene County Detention Facility;

TERRIN HUGGINS, LPN, Greene County Detention Facility;

L. CATE, Deputy, Greene County Detention Facility;

BARNUM, Sergeant, Greene County Detention Facility;

and D. CRITTENDEN, Administrator,

Greene County Detention Facility DEFENDANTS

JUDGMENT
Williams’s deliberate indifference claims against Franks and
Huggins are dismissed with prejudice. All other claims are dismissed
without prejudice.

1 o/) ~ / Sf; ft}
DPywenstot ¥-

D.P. Marshall Jr. “
United States District Judge

 

 

o
} (La ant t, , ADR
é 5 YOMUM,y AVA (
